Citation Nr: 0113247
Decision Date: 05/10/01	Archive Date: 07/18/01

DOCKET NO. 98-14 306A              DATE MAY 10, 2001

THE ISSUE

Whether a March 1956 decision by the Board of Veterans' Appeals,
which found that the severance of service connection for pes planus
was warranted, should be revised or reversed on the grounds of
clear and unmistakable error.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran, who is the moving party in this case, had active
military service from April 1945 to February 1946.

The record in this case shows that, in an April 1947 rating action,
service connection for pes planus was established. In an April 1955
rating action, severance of service connection for that disability
was proposed. At the same time, however, one of the rating
specialists reviewing the case entered a formal dissent with that
proposal, which had the effect of establishing an administrative
appeal to the Board of Veterans' Appeals (Board) concerning the
matter. In October 1955, the veteran was invited to join this
appeal by submitting evidence in support of the issue under
consideration, which he did by providing a medical certificate and
lay statements. Thereafter, the veteran's representative submitted
written argument on behalf of the veteran in early March 1956, and
later that month the Board determined that the evidence in its
entirety was sufficient to establish that pes planus clearly and
unmistakably pre-existed active duty and was not aggravated
thereby. Accordingly, it was determined that the rating action
which had authorized service connection for pes planus was clearly
and unmistakably erroneous. The Board's decision was put into
effect by an April 1956 rating action, and severance of service
connection for pes planus was accomplished.

In a March 1997 decision by the Board, it was determined that new
and material evidence had been submitted by the veteran to reopen
a claim for service connection for pes planus, and that service
connection for this disability was warranted. In the veteran's
substantive appeal with respect to the date from which service
connection was then made effective, (to be addressed in a separate
decision), he was considered to have moved for revision of the
Board's March 1956 decision, on the grounds of clear and
unmistakable error (CUE) in that decision, pursuant to a 38
U.S.C.A. 7111 (West Supp. 2000). That law confers authority upon
the Board to revise its prior decisions on such grounds.

- 2 -

In March 2000, the Board wrote to the veteran and acknowledged
receipt of the motion to revise the Board's 1956 decision. In a
separate letter, the Board wrote to the service organization
representing the veteran, advising the organization that the
veteran's motion had been received, providing a copy of the
veteran's motion to the organization, and allowing 30 days in which
to submit a relevant response. Thereafter, the veteran's
representative was provided the veteran's claims file for review,
and, in October 2000, a final written argument was received from
the representative. The case was then forwarded to the undersigned
for consideration.

FINDINGS OF FACT

1. In a decision of March 1956, the Board determined that the
evidence in its entirety was sufficient to establish that pes
planus clearly and unmistakably pre-existed active duty and was not
aggravated thereby, and that the rating action which had authorized
service connection for pes planus was clearly and unmistakably
erroneous.

2. The Board's decision of September 1997 was supported by evidence
then of record, and it is not shown that the applicable statutory
and regulatory provisions existing at that time were ignored or
incorrectly applied.

3. The veteran's assertion that it was erroneous to have severed
service connection for pes planus in 1957 is no more than a request
to re-evaluate the evidence considered in making that decision.

CONCLUSION OF LAW

The Board's March 1956 decision did not contain clear and
unmistakable error. 38 U.S.C.A. 7111 (West Supp. 1999); 38 C.F.R.
20.1400-20.1411 (2000).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it may be helpful to briefly summarize the
facts concerning the relevant disability at issue, pes planus. A
review of the veteran's service medical records reflects that his
feet were normal when he was examined in connection with his
entrance into service in March 1945, and that there were no foot
complaints throughout the veteran's period of service. When
examined in connection with his service discharge in February 1946,
the presence of non-symptomatic pes planus was noted. In December
1946, the veteran submitted his original application for VA
benefits, wherein he described the nature of the "disease or injury
on account of which claim is made" as including flat feet. In
connection with this claim, the veteran submitted the report of an
examination by a private physician. In this report, there were no
complaints recorded of any foot discomfort that the veteran
recalled having experienced in service, but it was noted that
"[b]oth feet are flat with inner border of left foot bulging
little." The pertinent diagnosis was pes planus, second degree.

The following month, the veteran underwent an examination for VA
purposes. In the report of this examination it was recorded that
the veteran apparently believed that he had developed flat feet
while in service. Physical inspection revealed the presence of
bilateral pes planus, as well as "abduction (eversion)," with what
was described as an inner border bulge, that was painful. The
pertinent diagnosis was bilateral third degree pes planus. In an
April 1947 rating action, service connection was established for
third degree, bilateral, symptomatic pes planus, which was assigned
a non-compensable evaluation from February 1946, and a 10 percent
disability evaluation, effective from January 1947. The basis for
the granting of service connection was not set forth, other than
that it had been determined that these disabilities were incurred
in or aggravated during the veteran's service.

Thereafter, the veteran's disability remained evaluated as 10
percent disabling until the time when a proposal to sever service
connection for pes planus was entered. As indicated in the
Introduction to this decision, this took place in October 1955, at
which time the facts as outlined above were set forth. There was a
dissent to this

- 4 -

proposed action, however, and as a consequence, an administrative
appeal regarding this issue was taken to the Board. The veteran was
given an opportunity to present evidence regarding this issue, and
shortly thereafter he provided a report from a private physician
dated in November 1955 and the statements of two individuals who
knew him before and after service. The veteran also provided his
own statement.

The private physician's report revealed that the veteran recalled
experiencing symptoms in his feet, (as well as other parts of his
body), within three months after leaving service, and that this
condition continued to the present time. The examination itself
simply revealed, in pertinent part, that "[b]oth feet are flat, 3rd
degree, inner borders of both bulging, condition little worse in
right." The diagnosis was severely symptomatic bilateral, third
degree pes planus. The examiner also remarked that he examined the
veteran approximately three months after the veteran's service
discharge and told him that his feet were flat. The examiner also
mentioned that the veteran had been seen at intervals since that
time.

The statements from those who knew the veteran before and after
service were essentially to the effect that the veteran did not
complain of any problems with his feet prior to service, but that
since the veteran's service discharge, he has had numerous foot
complaints. The veteran's statement largely concerned complaints of
back pain, although he did mention that he did not have any trouble
with his feet until he was in the Army.

After reviewing the evidence in its entirety, the Board concluded
in its March 1956 decision, as follows:

In the absence of evidence of pertinent trauma or associated basic
anatomical changes of the feet during service, the nonsymptomatic
pes planus reported on discharge is held to represent a defect in
the form or structure of the feet which on sound medical principles
clearly and unmistakably existed prior to service. It is not
established that any sudden pathological development or advancement
of the degree

- 5 -

of disablement of the feet occurred during service which would
warrant a finding of increase in severity or aggravation during
active duty. From a review of the evidence in its entirety, it is
the determination of the Board that the record is sufficient to
establish that pes planus clearly and unmistakably preexisted
active duty and was not aggravated thereby. Service connection for
pes planus is not warranted and the rating action authorizing
service connection for this condition is found to have been clearly
and unmistakably erroneous.

In an April 1956 rating action, the Board's decision to sever
service connection for pes planus was put into effect. The
veteran's monthly compensation was discontinued, effective April
30, 1956.

Shortly thereafter, reconsideration of the Board's decision was
undertaken. That was denied in June 1956, and in that document it
was further explained that there were applicable regulations which
essentially defined the characteristics of congenital pes planus,
(for which compensation is not authorized), and acquired pes
planus, for which compensation may be paid. As the manifestations
of acquired pes planus were not shown in the veteran's case, it
followed that the pes planus noted at the time of the veteran's
service discharge was a congenital condition which clearly and
unmistakably existed prior to service. Further, since there was no
evidence of any aggravation during service, there was no basis for
concluding that service connection was warranted.

Years later, the veteran attempted to reopen his claim for service
connection for pes planus and, in a March 1997 decision, the Board
determined that the veteran had presented new and material evidence
to reopen his claim and that the evidences was sufficient so as to
establish service connection for that disability. In view of the
Board's decision, the RO entered a rating decision, establishing
service connection for pes planus, effective from October 1993. In
his efforts to have the effective date for service connection set
from the date that benefit was severed in 1956, the veteran now
argues that there was CUE in the Board's 1956 decision.

- 6 -

The applicable legal criteria governing this motion is set out at
Rule 1403 of the Rules of Practice of the Board of Veterans'
Appeals, found at 38 C.F.R. 20.1403 (2000). Particularly, this
relates to what constitutes CUE and what does not, and provides as
follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made. (2)
Special rule for Board decisions issued on or after July 21, 1992.
For a Board decision issued on or after July 21, 1992, the record
that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error.

- 7 -

(1) Changed diagnosis. A new medical diagnosis that "corrects" an
earlier diagnosis considered in a Board decision. (2) Duty to
assist. The Secretary's failure to fulfill the duty to assist. (3)
Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A. 501(a), 7111).

The Board further notes that, with respect to the final provisions
of the regulations pertaining to the adjudication of motions for
revision or reversal of prior Board decisions on the grounds of
CUE, the definition of CUE was based on prior railings of the
United States Court of Appeals for Veterans Claims. More
specifically, it was observed that Congress intended that the
Department of Veterans Affairs adopt the Court's interpretation of
the term "clear and unmistakable error." Indeed, as was discussed
in the notice of proposed rulemaking, 63 Fed. Reg. 27534, 27536
(1998), the sponsor of the bill which became the statute
specifically noted that the bill would "not alter the standard for
evaluation of claims of [CUE]." 143 Cong. Rec. H1567, H1568 (daily
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090,
in connection with House passage). Therefore, the Board is
permitted to seek guidance as to the existence of clear and
unmistakable error in prior Board decisions, based upon years of
prior Court decisions regarding CUE.

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were weighed or evaluated), or the
statutory or regulatory provisions extant at the time were
incorrectly applied," (2) the error must be "undebatable" and the
sort "which, had it not been made, would have manifestly changed
the outcome at the time it 

- 8 -

was made," and (3) a determination that there was CUE must be based
on the record and law that existed at the time for the prior
adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992)).

As to the veteran's specific contentions regarding CUE, as set out
in his September 1998 motion, they are as follows:

... at the time of entry into Service my feet were normal. On my
separation examination in 1946 it was noted I had Pes Planus, "Non
Symptomatic." A Private Report in December 1946, revealed Flat
Feet, Second Degree, with the inner border of the feet bulging. A
VA Examination in January 1947 stated Diagnosis of Bilateral Pes
Planus, Third Degree, Moderately Symptomatic. The Diagnosis was
confirmed by X-rays in November 1948, which noted Severly Fallen
Arches.

The veteran provided credible lay testimony that his feet first
caused him problems during Infantry Basic Training in 1945.
Additionally, the Veterans' Service Separation Examination in 1946
found Pes Planus. Furthermore, Medical Evidence shows that within
one year of Separation from Service, Pes Planus was Symptomatic and
has been so continuously since that time. I was granted Service -
Connection for Pes Planus [in] April 1947. The Veterans'
Administration severed my Disability in March 1956. The Veterans'
Administration had no right to sever my Disability. I was granted
my Disability in good faith because the Evidence was in my Favor.
I was severed from my Disability in 1956 and the Veterans'
Administration severed my Disability while ignoring all the
Evidence Available for the Original Award. The Veterans'
Administration definitely errored by severing

- 9 -

my Disability in 1956 and therefore, I request the Veterans'
Administration restore my Disability back to March 1956.

As mentioned in the Introduction to this decision, after the Board
received the veteran's motion claiming error in the Board's 1956
decision, the veteran's claims file was referred to the service
organization representing him for their review and any response. In
October 2000, the Board received a "Written Brief Presentation"
prepared by the veteran's representative regarding the matter at
issue. This document quotes the relevant portion of the Board's
1956 decision, and points out the Board should have presumed that
the veteran was in sound condition upon his entrance into service,
and was required to base a rebuttal of this presumption on clear
and unmistakable evidence. The presentation goes on to assert, in
essence, that the Board's conclusion that pes planus clearly and
unmistakably preexisted active duty and was not aggravated during
service was

contrary to the total evidence of record including the lay evidence
submitted by the veteran. This opinion is not supported by the
evidence. Accordingly, it is a product of clear and unmistakable
error.

As an initial matter, we note that the regulatory provisions extant
in 1945, with respect to establishing service connection for a
particular disability, were essentially the same as they are today.
Compare R&PR 1077(B), VA Inst 1 to Sec 9(a) & (b) of PL 78-144; Par
2 of VA Inst 1 to Sec 9(a) & (b) of PL 78-144; Par 3(b) of VA Inst
1 to See 9(a) & (b) of PL 78-144 and Par 3(b) of VA Inst 1 to Sec
9(a) & (b) of PL 78-144, with 38 C.F.R. 3.303(a), (c), 3.304(b),
3.306(a), (b) (1999). That is to say that, in order to establish
service connection for a particular disability, there must be
evidence that establishes that such disability either began in or
was aggravated by service. Moreover, claimants, both in 1945 and
today, are presumed to have been in sound condition when examined,
accepted, and enrolled for service, except as to disorders noted at
entrance into service, unless clear and unmistakable evidence
demonstrates that the injury or disease in question existed prior
thereto.

- 10 -

At the same time, however, it has long been acknowledged, in the
above regulations, that there are medical principles so universally
recognized as to constitute fact and, when in accordance with these
principles the existence of a disability prior to service is
established, no additional or confirmatory evidence is necessary.
Consequently, with notation or discovery during service of such
residual conditions with no evidence of the pertinent antecedent
active disease or injury during service, the conclusion must be
that they preexisted service.

As to pes planus in particular, the Schedule for Rating
Disabilities in effect at the time service connection was
originally established, cautioned as to the importance of making an
initial distinction between bilateral flatfoot as a congenital or
as an acquired condition. The congenital condition, which it was
noted was non- compensable, was characterized as manifested by
depression of the arch, but with no evidence of abnormal
callosities, areas of pressure, strain or demonstrable tenderness.
With respect to the acquired condition, the depression of the
longitudinal arch, or the degree of depression, was not the
essential feature. Rather, it was directed that attention be given
to anatomical changes in the relationship of the foot and leg,
particularly to the inward rotation of the superior portion of the
os calcis, medial deviation of the insertion of the Achilles
tendon, and the medial tilting of the upper border of the
astragalus. Further, it was noted that in an acquired condition,
the forepart of the foot would be abducted, and the foot everted,
the plantar surface of the foot would be painful and there would be
demonstrable tenderness. Likewise, manipulation of the foot would
produce spasm of the Achilles tendon, peroneal spasm due to
adhesions about the peroneal sheaths, and other evidence of pain
and limited motion. It was also noted that the symptoms would be
apparent without regard to exercise. (These instructions have been
maintained in the current regulations at 38 C.F.R. 4.57.)

The specific instructions regarding the distinction between
congenital pes planus and acquired pes planus notwithstanding, the
applicable criteria, then and now, provide that if evidence was
submitted sufficient to demonstrate that a veteran's disorder
preexisted service and underwent an increase in severity during
service, it

would be presumed that the disorder was aggravated by service,
unless clear and unmistakable evidence was presented which rebuts
that presumption.

As to the merits of the veteran's current motion, it should be kept
in mind that the Board is not now adjudicating the claim of service
connection, since the posture of this appeal is one of a CUE
challenge to a previous severance of service connection. Thus,
although VA obviously had a very high burden to meet in its 1957
decision when service connection was severed, the veteran now bears
the same high burden of establishing CUE in that decision.

With respect to the specific arguments being made by the veteran's
representative, it appears that he first contends that in its 1956
decision, the Board failed to consider applicable law and
regulation. Particularly, those which require that it be presumed
a claimant is in sound condition upon enlistment, but for any noted
defects at service entrance. In this regard, it is argued quite
correctly that, given that the veteran's service entrance
examination failed to show the presence of pes planus, it must be
presumed that he did not have pes planus at that time. As the
veteran's representative acknowledged, however, that presumption
may be overcome by clear and unmistakable evidence. Although the
Board's 1956 decision did not explicitly cite the provision of law
regarding the presumption of soundness, it did explicitly find that
pes planus clearly and unmistakably pre-existed active duty. Since
this is the specific standard by which the presumption of soundness
is rebutted, it is obvious the provision of law regarding the
presumption of soundness was considered by the Board in making its
1956 decision.

As to the evidence supporting this conclusion, the Board
essentially pointed cut that the manifestations of acquired pes
planus were not demonstrated, citing the absence of any anatomical
changes consistent with that condition. The Board then went on to
conclude that pes planus was not aggravated by service, having
noted earlier in its decision that there were no complaints or
findings indicative of foot disability during active service, and
no complaints referable to the feet when the veteran was examined
in connection with his service discharge. Thus, the contention that
the

- 12 -

Board failed to consider the law regarding the presumption of
soundness, and the evidence necessary to rebut that presumption is
without merit.

The veteran's representative also contends that the Board's 1956
conclusion, that pes planus clearly and unmistakably pre-existed
service and was not aggravated during service, was contrary to the
total evidence of record, and therefore erroneous. This, however,
appears to be simply another way of saying that the facts
documented by the veteran's records are persuasive enough to
convince any adjudicator that service connection is warranted. In
the Board's view, this contention does not provide a valid basis
for a CUE claim, since a disagreement as to how the facts were
weighed or evaluated is specifically cited under applicable
regulation as an example of what does not constitute clear and
unmistakable error. 38 C.F.R. 20.1403(d)(3). To conclude otherwise,
would require the Board to reevaluate the evidence considered in
1957, and to decide whether it provided a basis for the decision
rendered at that time. As the Court has held, however, "simply to
claim CUE on the basis that previous adjudications had improperly
weighed and evaluated the evidence can never rise to the stringent
definition of CUE." Fugo, 6 Vet.App. at 44. See also the Court's
holding in Daniels v. Gober, 10 Vet.App. 474 (1997), wherein the
veteran had argued that a 1957 decision to sever service
connection, which had been established in 1943, was erroneous
because there was no substantial basis for the finding, in 1957,
that the veteran's psychosis had existed prior to service and was
not aggravated by service. The Court held that such an argument
would require the Court to reevaluate the evidence considered in
1957, to decide if it provided a "substantial basis" for the
decision, and that this did not meet the standard of a CUE claim.

Furthermore, even if the Board were to review the facts known at
the time of the 1957 decision, it would have to be observed that
there were no findings in any service record, or in those post
service records upon which service connection was based, reflective
of acquired pes planus, as that disability was described in the
Schedule for Rating Disabilities. Similarly, it would have to be
observed that there were no complaints relating to the veteran's
feet noted in any service medical record. As such, it would be
reasonable to conclude that the veteran's pes planus

13 -

was not an acquired condition, but was, rather, a congenital
condition, which would have been present prior to service. Further,
given the absence of any complaints or treatment shown in any
service medical record, the evidence would reasonably support the
conclusion that the disability was not aggravated in any way by
service.

As to the veteran's own specific contentions, they are likewise, at
most, an expression of his disagreement with the manner in which
the Board weighed the evidence in its 1956 decision. As indicated
above, however, this contention does not provide a valid basis for
a CUE claim. 38 C.F.R. 20.1403(d)(3); Fugo. 6 Vet.App. at 44.

Under the foregoing circumstances, the Board finds that the moving
party has failed to identify clear and unmistakable error in the
Board decision of March 1956. Accordingly, his motion to revise
that decision based on CUE is denied.

In reaching this decision, the Board also observes that, during the
pendency of this matter, the Veterans Claims Assistance Act of 2000
was enacted, Pub. L. No. 106- 475, 114 Stat. 2096 (2000). This law
addresses notification requirements of the VA, and its duty to
assist claimants in the development of claims. Given the nature of
a motion to revise an earlier decision based on CUE, however,
additional development of the record is not at issue since the
evaluation of those motions are based on the record as it is
constituted at the time of the decision sought to be revised.
Likewise, it is clear that the veteran's representative was aware
of the pertinent criteria considered in determining whether a prior
decision was based on clear and unmistakable error, as he quoted
from relevant case law on the subject. Under these circumstances,
any requirements of the Veterans Claims Assistance Act of 2000 have
been satisfied, and no further action is necessary by the Board to
ensure compliance with this law.

(CONTINUED ON NEXT PAGE) 

- 14 -

ORDER

The motion for revision of the March 1956 decision of the Board, on
the grounds of clear and unmistakable error, is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

- 15 - 



